{¶ 35} I respectfully dissent from the majority decision in this case. I do not believe that Zajc has demonstrated a clear public policy that has been jeopardized by his termination. I would hold that summary judgment was properly granted to Hycomp in this action.
 {¶ 36} Generally, absent an employment contract, the employer/employee relationship is considered at-will.Greeley v. Miami Valley Maintenance Contrs., Inc.
(1990), 49 Ohio St.3d 228, 551 N.E.2d 981. Thus, the employer may terminate the employee for any lawful reason, and the employee may leave the relationship for any reason. Id. As recognized by the majority, there are exceptions to the general rule. In Greeley, the Supreme Court of Ohio held that an exception to the traditional at-will employment rule exists when an employee is terminated wrongfully in violation of public policy. Id. at 235, 551 N.E.2d 981.
 {¶ 37} The majority opinion sets forth the elements that must be demonstrated to support a claim for discharge in violation of public policy. At issue in this case are the clarity and jeopardy elements, which are questions of law to be determined by the court.
 {¶ 38} Zajc argues that the termination of his employment violated clear public policy as manifested in R.C. Chapters 1302 and 2307 (the Ohio Uniform Commercial Code ("UCC") and the Ohio Products Liability Act) because he was terminated for refusing to participate in the shipment of airplane parts to GE that he believed did not conform to the manufacturer's specifications. Zajc fails to point *Page 126 
to any evidence that would indicate that he had expressed any legitimate safety concerns in refusing to ship the parts. Indeed, there was no evidence to suggest whether these parts were "flight critical" parts. Instead, the record simply indicates that he felt the parts were nonconforming, and therefore, he refused to ship them.
 {¶ 39} Absent evidence that Zajc had expressed any safety concerns, it does not appear from the record that Zajc's termination was in violation of any clear public policy. Indeed, rather than asserting a wrongful-termination claim based upon the public policy embedded in Ohio's whistleblower statute, R.C. 4113.52, Zajc has attempted to frame a public policy concern under the UCC, which pertains to commercial transactions, and Ohio's Product Liability Act, which favors the protection of consumers from defective products.1
 {¶ 40} Absent facts demonstrating a clear safety concern, I do not find any clear public policy expressed in the above statutes that would be jeopardized by the termination of an employee who disagrees with his employer about whether a part is nonconforming or defective and then disobeys instructions to ship the goods.
 {¶ 41} The UCC addresses the general obligations of buyers and sellers of goods. In support of his public policy argument, Zajc cites R.C. 1302.26, which pertains to express warranties by a seller that the goods are in conformity with their description. I fail to find any "clear" public policy manifested under this provision that would prohibit the discharge of an employee who expresses a belief that a product fails to conform to a written description and refuses to ship the allegedly nonconforming goods, despite being instructed to do so by his employer. In fact, the UCC specifically provides for the shipment of nonconforming goods and establishes remedies with respect thereto. See R.C. 1302.88 and 1302.95.
 {¶ 42} With respect to the product-liability statute, R.C. 2307.74, Zajc claims that there is a clear public policy to discourage manufacturers from allowing defective goods to leave their possession and to protect the public from defective products. Here again, adequate remedies are provided to claimants who are proximately harmed by a defective product. R.C. 2307.73.
 {¶ 43} Insofar as the issue of public safety is raised, Zajc fails to show how any public safety was endangered in this case or that he raised any public safety concerns when he refused to ship the parts. Indeed, Zajc was unaware of whether the particular goods were "flight critical" or "non-flight critical" components. *Page 127 
Additionally, the parts were presented to a third-party source inspector before release to the customer. The source inspector approved the parts for shipment, and Zajc does not contend that any nonconforming parts were actually shipped to the customer. There was also evidence that the parts manufactured by Hycomp are thoroughly tested by Hycomp's customers before being shipped to an end user. As pointed out by Hycomp, much of Zajc's argument is speculative and premised on a theoretical risk of personal injury to third parties.
 {¶ 44} In this case, Zajc is asking us to find a clear public policy that an employer cannot discharge an employee who disagrees about the quality of parts and refuses to ship the parts without any showing that public safety is being endangered. I do not believe that Zajc has shown that thenarrow public policy exception to the employment-at-will doctrine should be extended based on the limited facts in this case. Simply put, Zajc has failed to demonstrate a clear public policy under the UCC or Ohio's Product Liability Act that has been jeopardized by his termination in this matter. Thus, I respectfully dissent from the majority's holding in this case.
 {¶ 45} For the foregoing reasons, I would affirm the judgment of the trial court.
1 In Celeste v. Wiseco Piston, Lake App. No. 2004-L-073,2005-Ohio-6893, 2005 WL 3528877, the court held that an appellant who attempted to assert a wrongful-discharge claim under Ohio's Product Liability Act had failed to identify a "clear public policy" source separate from the whistleblower statute.